         Case 5:20-cv-00495-ATB Document 14 Filed 03/08/21 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

Warren M. Isaac
            Plaintiff(s)
      vs.                               CASE NUMBER: 5:20-cv-495 (ATB)

Commissioner of Social Security
          Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED, that the decision of the Commissioner is REVERSED
and this case REMANDED, pursuant to sentence four of 42 U.S.C. § 405(g), for further
proceedings consistent with this Memorandum-Decision and Order.

All of the above pursuant to the order of the Honorable Judge Andrew T. Baxter, dated
the 8th day of March, 2021.


DATED: March 8, 2021




                                              s/Kathy Rogers
                                              Deputy Clerk
